Name: Commission Regulation (EEC) No 2007/85 of 19 July 1985 extending the duration of private storage contracts in the pigmeat sector, concluded in Belgium pursuant to Regulations (EEC) No 772/85 and (EEC) No 978/85
 Type: Regulation
 Subject Matter: Europe;  animal product;  distributive trades
 Date Published: nan

 20 . 7. 85 Official Journal of the European Communities No L 188/25 COMMISSION REGULATION (EEC) No 2007/85 of 19 July 1985 extending the duration of private storage contracts in the pigmeat sector, concluded in Belgium pursuant to Regulations (EEC) No 772/85 and (EEC) No 978/85 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas private storage aid contracts under Regula ­ tions (EEC) No 772/85 and (EEC) No 978/85 will expire as from the end of July 1985 without any final decision having been taken on the treatment of the meat in question on removal from storage ; whereas a further storage period of one month should therefore be stipulated in order to enable the conditions in which the meat is to be put back on the market to be defined ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organi ­ zation of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), and in particular Article 20 thereof, Having regard to Council Regulation (EEC) No 2763/75 of 29 October 1975 laying down general rules for granting private storage aid for pigmeat (3), and in particular Article 3 thereof, HAS ADOPTED THIS REGULATION : Whereas, because of the health situation in the breeding sector in Belgium exceptional support measures for the market in pigmeat were adopted by the Commission in the form of private storage aid in respect of that Member State among others by Regula ­ tion (EEC) No 772/85 (4), as last amended by Regula ­ tion (EEC) No 978/85 0, and Regulation (EEC) No 978/85 itself, as amended by Regulation (EEC) No 1086/85 (^ ; Article 1 1 . The storage period for pigmeat covered by private storage aid contracts concluded under Regula ­ tions (EEC) No 772/85 and (EEC) No 978/85 is hereby extended by one month. The amounts of aid shall be increased in accordance with the tables annexed to the said Regulations. 2 . Where, as a result of the extension of the storage contract provided for in paragraph 1 , it becomes necessary to store the meat other than in the original place of storage, Article 3 (2) (a) of Regulation (EEC) No 1092/80 shall not apply as to the transfer of the meat from one store to another. Transfers shall be subject to the prior agreement of the Belgian interven ­ tion agency. Whereas Article 3 of Regulation (EEC) No 2763/75 states that storage contracts may be extended under conditions to be determined ; whereas Article 3 ( 1 ) (f) of Commission Regulation (EEC) No 1092/80 of 2 May 1980 laying down detailed rules for granting private storage aid for pigmeat Q, as amended by Regulation (EEC) No 201 /85 (8), states that storage contracts must include a provision that the storage period may be curtailed or extended ; (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 307, 18 . 11 . 1980, p. 5 . (3) OJ No L 282, 1 . 11 . 1975, p. 19 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (4) OJ No L 86, 27. 3 . 1985, p . 20 . Is) OJ No L 105, 17 . 4. 1985, p . 6 . 0 OJ No L 114, 27 . 4 . 1985, p . 36 . O OJ No L 114, 3 . 5 . 1980 , p . 22. (8 OJ No L 23 , 26 . 1 . 1985, p . 19 . No L 188/26 Official Journal of the European Communities 20 . 7. 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1985 . For the Commission Frans ANDRIESSEN Vice-President